238 F.2d 234
16 Alaska 338
A. B. PHILLIPS, Executive Director, Employment SecurityCommission of Alaska, Appellant,v.FIDALGO ISLAND PACKING CO., Appellee, Clara Wilson, Intervenor.
No. 14505.
United States Court of Appeals Ninth Circuit.
June 21, 1956.Writ of Certiorari Denied Dec. 10, 1956.See 77 S. Ct. 262.

J. Gerald Williams, Atty. Gen., Edward A. Merdes, Asst. Atty. Gen., Territory of Alaska, Juneau, Alaska, for appellant.
H. L. Faulkner, Faulkner, Banfield & Boochever, Juneau, Alaska, for appellee.
Before HEALY, FEE and CHAMBERS, Circuit Judges.
PER CURIAM.


1
In the petition for rehearing, appellant misreads the per curiam opinion of this Court.  There was no intention in that opinion to controvert well established principles.  Where an administrative agency or officer has been given jurisdiction over the subject matter of a field, the presumption of validity of the regulations and acts of such agency or officer applies.  Here the jurisdiction of the old commission over the subject matter had expired by abolition of the agency.  The delegated power to the Executive Director of the old commission expired when it went out of existence.  The rulings may be explained upon principles of agency as well as upon grounds of lack of jurisdiction.  If the new commission desired to delegate power to the Executive Director, it could not act before its creation and assumption of authority.  His purported action in the interim between the expiration of his delegation of power by the old commission and the organization of the new commission was void, not voidable, because no body had jurisdiction of the subject matter at the time and he had no delegated authority to act in the premises.  The fact that the acts abolishing one body and creating another were passed simultaneously is without significance.  The only confusion apparent in this case is that of legislative policy and the application thereof by the administrative agencies which have been created.  On the other hand, an emergency has obviously been prevented by federal legislation.


2
The petition for rehearing is denied.